PARKER, Circuit Judge
(dissenting in part).
I think that the judgment appealed from should be affirmed. As I interpret the record, no point was made in the court below as to W. M. Muckenfuss not having received from the estate of Mrs. Moore property of a value in excess of the liability asserted against him; and no such point was urged in the brief of counsel or in oral argument on appeal. The rule is well settled that only in exceptional cases will questions, of whatever nature, not raised and properly preserved for review in the trial court, be noticed on appeal. 4 C.J.S. Appeal and Error, § 228, page 430; Blair v. Oesterlein Machine Co., 275 U.S. 220, 225, 48 S.Ct. 87, 72 L.Ed. 249; Mc-Candless v. Furland, 293 U.S. 67, 55 S.Ct. 42, 79 L.Ed. 202; H. E. Wolfe Const. Co. v. Fersner, 4 Cir., 58 F.2d 27, 28, 29; Potts v. City of Utica, 2 Cir., 86 F.2d 616, 619; Marion Steam Shovel Co. v. Bertino, 8 *474Cir., 82 F.2d 945; New York Life Ins. Co. v. Doerksen, 10 Cir., 75 F.2d 96, 101. And even if exceptions are taken in the. lower court, they are abandoned where they are not urged or discussed on appeal. 5 C.J. S. Appeal and Error, § 1803, page 1219; Southeastern Express Co. v. Robertson, 264 U.S. 541, 542, 44 S.Ct. 424, 68 L.Ed. 840; Forno v. Coyle, 9 Cir., 7S- F.2d 692, 695; United States Potash Co. v. McNutt, 10 Cir., 70 F.2d 126, 131; Squibb & Sons v. Mallinckrodt Chemical Works, 8 Cir., 69 F.2d 685, 687; Pond Creek Coal Co. v. Hatfield, 6 Cir., 239 F. 622, 626.
W. M. Muckenfuss has either received in his individual capacity property of Mrs. Moore in excess of the value of the judgment sought or else holds it as her executor for himself as sole legatee. In either case he individually is the person who will suffer from the recovery. Reversing the judgment below as to him will add to the expense and delay of the litigation and will accomplish no useful purpose. The judge' below ruled correctly on the questions raised before him and before us; and his judgment should be affirmed.